 


109 HR 4972 IH: To permit certain school districts in Illinois to be reconstituted for purposes of determining assistance under the Impact Aid program.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4972 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Kirk introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To permit certain school districts in Illinois to be reconstituted for purposes of determining assistance under the Impact Aid program. 
 
 
1.Eligibility for Impact Aid payment 
(a)Local educational agenciesNotwithstanding section 8013(9)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)(B)), North Chicago Community Unit School District 187, North Shore District 112, and Township High School District 113 in Lake County, Illinois, and Glenview Public School District 34 and Glenbrook High School District 225 in Cook County, Illinois, shall be considered local educational agencies as such term is used in and for purposes of title VIII of such Act.  
(b)ComputationNotwithstanding any other provision of law, federally connected children (as determined under section 8003(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a))) who are in attendance in the North Shore District 112, Township High School District 113, Glenview Public School District 34, and Glenbrook High School District 225 described in subsection (a), shall be considered to be in attendance in the North Chicago Community Unit School District 187 described in subsection (a), solely for purposes of computing the amount that the North Chicago Community Unit School District 187 is eligible to receive under subsection (b) or (d) of such section, if— 
(1)such school districts have entered into an agreement for such students to be so considered and for the equittable apportionment among all such school districts of any amount received by the North Chicago Community Unit School District 187 under such section; and 
(2)any amount apportioned among all such school districts pursuant to paragraph (1) is used by such school districts only for the direct provision of educational services.  
 
